IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2015-CA-00764-SCT

CARLA SPEIGHTS DARNELL (MAGEE)

v.

WILLIAM DUFF DARNELL


DATE OF JUDGMENT:                         04/21/2015
TRIAL JUDGE:                              HON. DAVID SHOEMAKE
TRIAL COURT ATTORNEYS:                    W. TERRELL STUBBS
                                          MARK A. CHINN
                                          S. CHRISTOPHER FARRIS
COURT FROM WHICH APPEALED:                JEFFERSON DAVIS COUNTY CHANCERY
                                          COURT
ATTORNEYS FOR APPELLANT:                  MARK A. CHINN
                                          W. TERRELL STUBBS
ATTORNEY FOR APPELLEE:                    S. CHRISTOPHER FARRIS
NATURE OF THE CASE:                       CIVIL - CUSTODY
DISPOSITION:                              APPEAL AND CROSS-APPEAL DISMISSED
                                          - 08/25/2016
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       BEFORE WALLER, C.J., KING AND MAXWELL, JJ.

       MAXWELL, JUSTICE, FOR THE COURT:

¶1.    Certain procedural requirements must be met for this Court to exercise appellate

jurisdiction. Where a timely, undisposed Rule 59 motion remains pending in chancery court,

there is no final appealable judgment within the jurisdiction of this Court. Because we are

faced with such a motion, we dismiss.

                                Procedural Background
¶2.    This matter is again before this Court. Previously, we reversed and remanded the final

judgment with specific instructions. Darnell v. Darnell, 167 So. 3d 195 (Miss. 2014). We

required the chancellor to reconsider certain evidence and suggested he perform a new

Albright analysis. Darnell, 167 So. 3d at 210 (¶45); see Albright v. Albright, 437 So. 2d

1003 (Miss. 1983). On remand, the chancellor entered an amended final judgment of divorce

on April 23, 2015. Eight days later, Carla filed a motion to alter or amend this judgment, or

for a new trial. Even though this motion was still pending, Carla filed her notice of appeal

on May 19, 2015. And William filed a notice of cross-appeal three days later.

                                          Analysis

¶3.    Though the parties have briefed a variety of substantive issues, appellate jurisdiction

is a threshold issue. “Whether raised by the parties or not, this Court is required to note its

own lack of jurisdiction.” Michael v. Michael, 650 So. 2d 469, 471 (Miss. 1995) (citations

omitted).

¶4.    When timely post-trial motions are filed, “the time for appeal for all parties runs from

the entry of the order disposing of the last such motion outstanding.” M.R.A.P. 4(d). This

particular provision “applies to a timely motion . . . (3) under Rule 59 to alter or amend the

judgment; [or] (4) under Rule 59 for a new trial.” Id. So a notice of appeal only becomes

“effective when the Rule 59 motion is disposed of.” Mallery v. Taylor, 792 So. 2d 226, 228
(¶7) (Miss. 2001). Until disposal of the Rule 59 motion, there is no final appealable

judgment.1

¶5.    Carla’s motion to alter or amend the judgment, or alternatively for a new trial, was

filed eight days after entry of the final judgment. Thus, her Rule 59 motion was timely.

However, Carla has not yet brought her motion for hearing, and it remains pending. So this

court lacks appellate jurisdiction.2

                                         Conclusion

¶6.    Because Carla’s timely Rule 59 motion is still pending in chancery court, we dismiss

the appeal and cross-appeal for lack of jurisdiction.

¶7.    APPEAL AND CROSS-APPEAL DISMISSED.

    WALLER, C.J., DICKINSON AND RANDOLPH, P.JJ., LAMAR, KITCHENS,
KING, COLEMAN AND BEAM, JJ., CONCUR.




       1
         See M.R.A.P. 4(d) (“A notice of appeal filed after announcement or entry of the
judgment but before disposition of any of the above motions [contemplated in M.R.A.P. 4]
is ineffective to appeal from the judgment or order, or part thereof, specified in the notice of
appeal, until the entry of the order disposing of the last such motion outstanding.”).
       2
         When Mississippi adopted its present constitution, this Court’s precedent recognized
that an appeal from a chancellor’s order—when a motion to set aside the order had been
filed, but not decided, in the chancery court—did not fall within this Court’s appellate
jurisdiction. Perryman v. Gardner, 42 Miss. 548, 549-50 (1869). Facing a similar situation
here, this case does not fall within “such jurisdiction as properly belongs to a court of
appeals.” Miss Const. art. 6, § 146.